Russell, J.
1. The defendant in the lower court, in his plea, alleged that he had previously filed,'and that there was then pending, an action in trover for the recovery of the cotton for the conversion of which he sought to recoup damages as against the suit brought by the plaintiff upon his note. The defendant was concluded by his election, and the court did not err in striking the plea, even if it was not an attempt to set off damage arising from a tort committed by the plaintiff as against a suit upon the contract. “Where one has an option either to affirm or to disaffirm a sale, and exercises this option, he is bound by his election.” Kennedy v. Manry, 6 Ga. App. 816 (66 S. E. 29). The defendant’s election to proceed in trover was conclusive and constituted an absolute bar to the maintenance of the defense he sought to set up. Rowe v. Sam Weichselbaum Co., 3 Ga. App. 504 (60 S. E. 275).
2. A correct judgment will not be reversed even if the reason stated for its rendition is incorrect or insufficient. Judgment affirmed.